The action for partition having been instituted prior to the passage of the act of Congress approved June, 14, 1918 (U.S. Comp. St. 1918, Append. §§ 4234a, 4234b), entitled "An act to provide for a determination of heirship in cases of deceased members of the Cherokee, Choctaw, Chickasaw, Creek, and Seminole Tribes of Indians in Oklahoma, conferring jurisdiction upon district courts to partition lands belonging to full-blood heirs of allottees of the Five Civilized Tribes, and for other purposes," the opinion is approved. *Page 272